The plaintiff in error, Bill Brown, was convicted of the crime of forgery in the second degree and sentenced to serve a term of four and one-half years in the penitentiary. The judgment was rendered on the 15th day of October, 1914. From the judgment an appeal was taken by filing in this court on April 3, 1915, a petition in error with case-made.
On the part of the state the evidence tended to establish the following facts: On the 20th day of March, 1914, Bill Brown presented a forged check for $38.00 dollars to the First National Bank of Milburn, and received therefor said amount; that said check purported to have been drawn by Ben Cravat in favor of Jim Abram, and indorsed by the said Jim Abram. That both names were forged. The defendant offered no testimony.
No briefs have been filed and we are not advised as to what plaintiff in error relies upon for a reversal.
We have examined the information, the evidence, the instructions of the court and the judgment and sentence, and have been *Page 243 
unable to find any reversible error in the record. The judgment of the District Court of Johnston county is therefore affirmed, and the cause remanded with direction that the same be carried into execution.
FURMAN and ARMSTRONG, JJ., concur.